t c no united_states tax_court richard e and mary ann hurst petitioners v commissioner of internal revenue respondent docket no filed date in as part of their retirement planning ps sold their stock in r corp to h corp h corp redeemed percent of p-husband’s stock in h corp and p-husband sold the remainder to his son and two third parties both the redemption and stock sales provided for payment over years and were secured_by the shares of stock being redeemed or sold ps continued to own h corp ’s headquarters building which they leased back to h corp p-wife continued to be an employee of h corp after the redemption and she and her husband continued to receive medical insurance through her employment all the agreements--stock purchase and redemption lease and employment contract--were cross-collateralized by p-husband’s h corp stock and contained cross-default provisions held the sale and redemption of the h corp stock qualifies as a termination redemption under sec_302 i r c none of the cross-default and cross- collateralization provisions made p-husband’s post- transaction interest one other than an interest as a creditor r’s contention that ps’ sale of their r corp stock should be analyzed under sec_304’s rules governing sales of stock between corporations under common_control must be rejected for lack of evidence because it was raised only in posttrial briefing and is a new_matter rather than a new argument p-wife is a 2-percent_shareholder under sec_1372 i r c because the rules of sec_318 i r c attribute to her the ownership of the h corp stock of both her husband and son during accordingly the h corp health insurance premiums are includible in her income subject_to a deduction of a percentage of their amount under sec_162 i r c terry l zabel for petitioners bryan e sladek for respondent holmes judge richard hurst founded and owned hurst mecha- nical inc hmi a thriving small_business in michigan that re- pairs and maintains heating ventilating and air conditioning hvac systems he bought with his wife mary ann a much small- er hvac company called rhi and together they also own the building where hmi has its headquarters when the hursts decided to retire in they sold rhi to hmi sold hmi to a trio of new owners who included their son and remained hmi’s landlord mary ann hurst stayed on as an hmi employee at a modest salary and with such fringe_benefits as health insurance and a company car the hursts believe that they arranged these transactions to enable them to pay tax on their profit from the sale of hmi and rhi at capital_gains rates over a period of fifteen years the commissioner disagrees findings_of_fact the hursts were married in and have two children mr hurst got his first job in the hvac industry during high school working as an apprentice in dearborn he later earned an associ- ate’s degree in the field from ferris state college after ser- ving in the military he moved back to detroit and eventually gained his journeyman’s card from a local union in he and his wife made the difficult decision to move their family away from detroit after the unrest of the previous two years and they settled in grand rapids where he started anew as an employee of a large mechanical contractor in date the hursts opened their own hvac business working out of their basement and garage mr hurst handled the technical and sales operations while mrs hurst did the bookkeep- ing and accounting the business began as a proprietorship but in november of that year they incorporated it under michigan law with mr hurst as sole shareholder of the new corporation named hurst mechanical inc hmi in hmi elected to be taxed under subchapter_s of the code and that election has never changed the firm grew quickly and after five years it had about employees by it had employees and over dollar_figure million in annual revenue after leaving the hursts’ home hmi moved to a converted gas station and then to a building in comstock park michigan when the state of michigan bought the comstock park building in the mid-1990s the company moved again to belmont michigan in a building on safety drive the hursts bought this building in their own names and leased it to hmi in early the hursts bought another hvac business refrigerator man inc which they renamed r h inc rhi each of the hursts owned half of rhi’s stock in with hmi doing well and settled into a stable location the hursts began thinking about retirement three employees had become central to the business and were to become important to their retirement plans one was todd hurst who had grown up learning the hvac trade from his parents the second was thomas tuori tuori was hired in the mid-1980s to help mary ann hurst manage hmi’s accounting and by he was the chief financial officer of the corporation the last of the three was scott dixon brought on in after richard hurst came to believe that hmi was big enough to need a sales manager dixon all references to sections and the code are to the internal_revenue_code in effect for unless otherwise noted anticipated the potential problems posed by the hursts’ eventual retirement so before joining the firm he negotiated an employment contract that included a stock_option his attorney also negotiated stock_option agreements for tuori and todd hurst at about the same time these options aimed to protect dixon and the others if hmi were sold in late richard hurst was contacted by group maintenance american corporation gmac gmac was an hvac consolidator--a company whose business plan was to buy small hvac businesses and try to achieve economies of scale--and it offered to buy hmi for dollar_figure million mr hurst told tuori dixon and todd about gmac’s offer and they themselves confirmed it--only to learn that gmac had no interest in keeping them on after a takeover convinced they were ready to run the business they approached mr hurst in date with their own bid to buy his hmi stock matching the dollar_figure million offered by gmac mr hurst accepted the offer confident that the young management team he had put together would provide a secure future for the corporation he had built up over nearly twenty years everyone involved sought professional advice from lawyers and accountants who held themselves out as having expertise in the purchase and sale of family businesses the general outline of the deal was soon clear to all the hursts would relinquish control of hmi and rhi to tuori dixon and todd hurst and receive dollar_figure million payable over fifteen years hmi inc would continue to lease the safety drive property from the hursts the proceeds from the sale of the corporations and the rent from the lease would support the hursts during their retirement mrs hurst would continue to work at hmi as an employee joining the firm’s health plan to get coverage for herself and her husband tuori dixon and todd hurst would own the company getting the job security they would have lacked had hmi been sold everything came together on date hmi bought percent of it sec_1000 outstanding shares from mr hurst for a dollar_figure million note richard hurst sold the remaining shares in hmi to todd hurst shares dixon shares and tuori shares the new owners each paid dollar_figure a share also secured_by promissory notes hmi bought rhi from the hursts for a dollar_figure note all these notes from both hmi and the new owner had an interest rate of eight percent and were payable in quarterly installments hmi also signed a new 15-year lease for the safety drive property with a rent of dollar_figure a month adjusted for inflation the lease gave hmi an option to buy the building from the hursts and this became a point of some contention-- described below--after the sale and finally hmi also signed a trial testimony amply demonstrated that an extra dollar_figure loan repayment was mistakenly included in the sale price of rhi and the commissioner now agrees that rhi’s price was dollar_figure ten-year employment contract with mrs hurst giving her a small salary and fringe_benefits that included employee health insurance if done right the deal would have beneficial tax and nontax effects for the hursts from a tax perspective a stock sale would give rise to long-term_capital_gain taxed at lower rates than dividends and by taking a 15-year note rather than a lump sum they could qualify for installment treatment under sec_453 probably letting them enjoy a lower effective_tax_rate there were also nontax reasons for structuring the deal this way hmi’s regular bank had no interest in financing the deal and the parties thought that a commercial lender would have wanted a security_interest in the corporations’ assets by taking a security_interest only in the stock the hursts were allowing the buyers more flexibility should they need to encumber corporate assets to finance the business but this meant that they themselves were financing the sale and spreading the payments over time meant that they were faced with a lack of diversification in their assets and a larger risk this was an important consideration to the hursts-- although hmi was an s_corporation at the time of these transac- tions and thus subject only to a single tier of tax sec_1363 sec_1366 it had been a c_corporation until and still had dollar_figure in accumulated earnings from those years that had not been distributed to mr hurst without careful planning these earnings might end up taxed as dividends under sec_1368 of default to reduce these risks the parties agreed to a complicated series of cross-default and cross-collateralization provisions the net result of which was that a default on any one of the promissory notes or the safety drive lease or mrs hurst’s employment contract would constitute a default on them all since the promissory notes were secured_by the hmi and rhi stock which the hursts had sold a default on any of the obligations would have allowed mr hurst to step in and seize the hmi stock to satisfy any unpaid debt as it turned out these protective measures were never used and the prospect of their use seemed increasingly remote under the management of todd hurst dixon and tuori hmi boomed the company’s revenue increased from approximately dollar_figure million annually at the time of the sale to over dollar_figure million by not once after the sale did any of the new owners miss a payment on their notes or the lease the hursts reported the dispositions of both the hmi and rhi stock on their tax_return as installment_sales of long-term capital assets the commissioner disagreed and recharacterized these dispositions as producing over dollar_figure in dividends and over dollar_figure million in immediately recognized capital_gains in the resulting notice_of_deficiency for the hursts’ tax_year he determined that this and a few much smaller adjustments led to a total deficiency of dollar_figure and imposed an accuracy- related penalty under sec_6662 of dollar_figure the hursts were michigan residents when they filed their petition and trial was held in detroit opinion figuring out whether the hursts or the commissioner is right requires some background vocabulary in tax law a corporation’s purchase of its own stock is called a redemption sec_317 the code treats some redemptions as sales under sec_302 but others as a payment of dividends to the extent the corporation has retained earnings_and_profits with any excess as a return of the shareholder’s basis and any excess over basis as a capital_gain distributions characterized as dividends return of basis or capital_gains are commonly called sec_301 distributions after the code section that sets the general rules in this area the rules for redemptions and distributions from s corpora- tions which are found in sec_1368 and its regulations add a layer of complexity especially when the corporation has accumu- lated earnings_and_profits as both hmi and rhi did these rules require computation of an accumulated adjustments ac- count an account which tracks the accumulation of previously taxed but undistributed_earnings of an s_corporation distri- butions up to the amount of the accumulated_adjustments_account are generally tax free to the extent they do not exceed a share- holder’s basis in his stock some of the hursts’ proceeds from their sales of their stock benefited from these rules but that was not a point of contention in the case for much of the code’s history including noncorpor- ate sellers usually preferred a redemption to be treated as a sale because that offered the advantage of taxation at capital_gains rates and the possible recognition of that gain over many years under sec_453’s provisions for installment_sales this preference led to increasingly elaborate rules for determining which redemptions qualify as sales and which are treated as divi- dends or other sec_301 distributions the code has three safe harbors redemptions that are substantially disproportion- ate with respect to the shareholder sec_302 redemptions that terminate a shareholder’s interest sec_302 and redemptions of a noncorporate shareholder’s stock in a corpora- tion that is partially liquidating sec_302 each of these safe harbors comes with its own regulations and case law the code also allows redemption treatment if a taxpayer can meet the vaguer standard of proving that a particular redemption is not essentially_equivalent_to_a_dividend sec_302 the relevant regulation notes that success under this standard turns upon the facts and circumstances of each case sec_1_302-2 income_tax regs given the stakes involved the hursts and their advisers tried to steer this deal toward the comparatively well-lit safe_harbor of sec_302 --the termination redemption reaching their destination depended on redeeming the hmi stock in a way that met the rules defining complete termination of owner- ship and one might think that a termination redemption would be easy to spot because whether a taxpayer did or didn’t sell all his stock looks like a simple question to answer congress however was concerned that taxpayers would manipulate the rules to get the tax benefits of a sale without actually cutting their connection to the management of the redeeming corporation the problem seemed especially acute in the case of family-owned businesses because such businesses often don’t have strict lines between the roles of owner employee consultant and director the code addresses this problem by incorporating rules attributing stock ownership of one person to another set out in sec_318 in the analysis of transactions governed by sec_302 sec_318 which treats stock owned by a child as owned by his parents became a particular obstacle to the hursts’ navigation of these rules because their son todd was to be one of hmi’s new owners this meant that the note that mr hurst received from hmi in exchange for percent of his hmi stock might be treated as a sec_301 distribution because he would be treated as if he still owned todd’s hmi stock--making his termination redemption less than complete but this would be too harsh a result when there really is a complete termination both of ownership and control thus con- gress provided that if the selling family_member elects to keep no interest in the corporation other than as a creditor for at least ten years the commissioner will ignore the sec_318 at- tribution rules sec_302 sec_1_302-4 income_tax regs by far the greatest part of the tax at issue in this case turns on whether richard hurst proved that the sale of his hmi stock was a termination redemption specifically whether he kept an interest other than an interest as a creditor in hmi there are also two lesser questions--whether the hursts can treat the sale of their stock in rhi the smaller hvac company as a sale or must treat it as a sec_301 distribution and whether the hursts owe tax on the health insurance premiums that hmi paid for mrs hurst we examine each in turn there are other requirements for a termination redemption to be effective notably that a taxpayer has to file a timely election sec_1_302-4 income_tax regs mr hurst filed such an election for his hmi stock having received permission from the district_director to file it late a complete termination of interest in hmi the hursts’ argument is simple--they say that richard who had owned all the hmi stock walked completely away from the com- pany and has no interest in it other than making sure that the new owners keep current on their notes and rent the commission- er’s argument is more complicated while acknowledging that each relationship between the hursts and their old company--creditor under the notes landlord under the lease employment of a non- owning family member--passes muster he argues that the total number of related obligations resulting from the transaction gave the hursts a prohibited_interest in the corporation by giving richard hurst a financial stake in the company’s continued success in analyzing whether this holistic view is to prevail we look at the different types of ongoing economic benefits that the hursts were to receive from hmi a the debt obligations in the form of promissory notes issued to the hursts by hmi and the new owners b their lease of the safety drive building to hmi and c the employment contract between hmi and mrs hurst promissory notes there were several notes trading hands at the deal’s clos- ing one was the dollar_figure note issued by hmi to the hursts for their rhi stock the second was the dollar_figure million 15-year note payable in quarterly installments issued to mr hurst by hmi in redemption of percent of of his hmi shares mr hurst also received three 15-year notes payable in quarterly in- stallments for the remaining hmi shares that he sold to todd hurst dixon and tuori all these notes called for periodic_payments of principal and interest on a fixed schedule neither the amount nor the timing of payments was tied to the financial performance of hmi although the notes were subordinate to hmi’s obligation to its bank they were not subordinate to general creditors nor was the amount or certainty of the payments under them dependent on hmi’s earnings see 615_f2d_578 2d cir affg 70_tc_715 61_tc_554 n all of these contractual arrangements had cross-default clauses and were secured_by the buyers’ stock this meant that should any of the notes go into default mr hurst would have the right to seize the stock and sell it the parties agree that the probable outcome of such a sale would be that mr hurst would once again be in control of hmi respondent questions the cross-default clauses of the vari- ous contractual obligations and interprets them as an effective retention of control by mr hurst but in 83_tc_597 revd on other grounds 801_f2d_1176 9th cir we held that a security_interest in redeemed stock does not constitute a prohibited_interest under sec_302 we noted that the holding of such a security_interest is common in sales agreements and not inconsistent with the interest of a creditor id pincite see also 47_tc_218 affd 391_f2d_930 5th cir fur- thermore at trial the hursts offered credible_evidence from their professional advisers that these transactions including the grant of a security_interest to mr hurst were consistent with common practice for seller-financed deals the lease hmi also leased its headquarters on safety drive from the hursts as with the notes the lease called for a fixed rent in no way conditioned upon the financial performance of hmi attor- ney ron david who was intimately familiar with the transaction testified convincingly that there was no relationship between the obligations of the parties and the financial performance of hmi the transactional documents admitted into evidence do not indi- cate otherwise there is simply no evidence that the payment terms in the lease between the hursts and hmi vary from those that would be reasonable if negotiated between unrelated parties and the hursts point out that the irs itself has ruled that an arm’s-length lease allowing a redeeming corporation to use pro- perty owned by a former owner does not preclude characterization as a redemption revrul_77_467 1977_2_cb_92 the commissioner nevertheless points to the lease to bolster his claim that mr hurst kept too much control noting that in he was able to persuade the buyers to surrender hmi’s option to buy the property exercising this option would have let hmi end its rent expense at a time of low mortgage interest rates perhaps improving its cashflow--and so might well have been in the new owners’ interest but the hursts paid a price when the new owners gave it up not only did the deal cancel the option but it also cut the interest rate on the various promissory notes owed to the hursts from eight to six percent so we think the commissioner is wrong in implicitly asserting that the buyers should have engaged in every behavior possible that would be adverse to the elder hursts’ interest and focus on whether the elder hursts kept a financial stake in the corporation or con- tinued to control the corporation and benefit by its operations lynch t c pincite ample and entirely credible testimony showed that the discussions about hmi’s potential purchase of the safety drive location were adversarial the hursts as landlords wanted to keep the rent flowing and the new owners wanted to reduce hmi’s cash outlays though the hursts kept their rents the new owners did not give up the option gratuitously--making this a negotiation rather than a collusion employment of mrs hurst at the same time that hmi redeemed mr hurst’s stock and signed the lease it also agreed to a ten-year employment con- tract with mrs hurst under its terms she was to receive a salary that rapidly declined to dollar_figure month and some fringe benefits--including health insurance use of an hmi-owned pickup truck and free tax preparation in deciding whether this was a prohibited_interest the first thing to note is that mrs hurst did not own any hmi stock thus she is not a distributee unable to have an interest in the corporation including an interest as officer director or employee other than an interest as a creditor sec_302 the commissioner is thus forced to argue that her employment was a prohibited_interest for mr hurst and he does contending that through her employment mr hurst kept an ongoing influence in hmi’s corporate affairs he also argues that an employee unrelated to the former owner of the business would not continue to be paid were she to work mrs hurst’s admittedly minimal schedule and he asserts that her employment was a mere ruse to provide mr hurst with his company car and health benefits bolstering this argument with proof that the truck used by mrs hurst was the same one that her husband had been using when he ran hmi none of this though changes the fact that her compensation and fringe_benefits were fixed and again--like the notes and lease--not subordinated to hmi’s general creditors and not sub- ject to any fluctuation related to hmi’s financial performance her duties moreover were various administrative and clerical tasks--some of the same chores she had been doing at hmi on a regular basis for many years and there was no evidence whatso- ever that mr hurst used his wife in any way as a surrogate for continuing to manage or even advise hmi’s new owners cf lynch f 2d pincite former shareholder himself providing post-redemption services it is however undisputed that her employment contract had much the same cross-default provisions that were part of the lease and stock transfer agreements the commissioner questions whether in the ordinary course of business there was reason to intertwine substantial corporate obligations with the employment contract of only one of employees he points to this special provision as proof that the parties to this redemption contempla- ted a continuing involvement greater than that of a mere credi- tor in relying so heavily on the cross-default provisions of the hursts’ various agreements though the commissioner ignores the proof at trial that there was a legitimate creditor’s interest in the hursts’ demanding them they were after all parting with a substantial asset the corporations in return for what was in essence an iou from some business associates their ability to enjoy retirement in financial security was fully contingent upon their receiving payment on the notes lease and employment con- tract as william gedris one of the hursts’ advisers credibly testified it would not have been logical for mr hurst to relin- quish shares in a corporation while receiving neither payment nor security the value of that security however depended upon the financial health of the company repossessing worthless shares as security on defaulted notes would have done little to ensure the hursts’ retirement the cross-default provisions were their canary in the coal mine if at any point the company failed to meet any financial obligation to the hursts mr hurst would have the option to retrieve his shares immediately thus protecting the value of his security_interest instead of worrying about whether this was the beginning of a downward spiral this is perfectly consistent with a creditor’s interest and there was credible trial testimony that multiple default triggers are common in commercial lending we find that the cross-default provisions protected the hursts’ financial interest as creditors of hmi for a debt on which they had received practically no downpayment and the collection of which though not dependent upon the earnings_of the corporation as that phrase is used in sec_1_302-4 income_tax regs was realistically contingent upon hmi’s con- tinued financial health the buyers likewise had a motivation to structure the transaction as they did--their inability to obtain traditional financing without unduly burdening hmi’s potential for normal business operations even one of the irs witnesses showed this understanding of mr hurst’s relationship to the new owners after the redemption--the revenue_agent who conducted the audit accurately testified that mr hurst was going to be the banker and wanted his interests protected the number of legal connections between mr hurst and the buyers that continued after the deal was signed did not change their character as permissible security interests even looked at all together they were in no way contingent upon the finan- cial performance of the company except in the obvious sense that all creditors have in their debtors’ solvency moreover despite the commissioner’s qualms we find as a matter of fact that mr hurst has not participated in any manner in any corporate activity since the redemptions occurred--not even a christmas party or summer picnic his only dealing with hmi after the sale was when as noted above he dickered with the buyers over their purchase option on the safety drive property these facts do not show a continuing proprietary stake or control of corporate management b treatment of the rhi sale analyzing the hursts’ disposition of their interest in the smaller hvac company rhi turns out to be more complicated than analyzing the redemption of their hmi stock the notice of defi- ciency was clear in stating that the commissioner was disallowing the hursts’ treatment of the hmi redemption as a sale because that sale was to a related_party and both the hursts and the commissioner understood this to mean that the disposition of mr hurst’s hmi stock implicated sec_302 that’s the way both parties approached trial preparation and then tried the case but the notice_of_deficiency cited no authority in disal- lowing capital_gains treatment for the hursts’ sale of their rhi stock simply including it as a disallowed subitem within the overall disallowance of mr hurst’s treatment of his hmi stock sale the commissioner’s answer did assert that both petition- ers retained prohibited interests within the meaning of sec_302 in the corporation referred to by petitioners as ‘rh inc ’ and though the answer makes no more specific allega- tion about mr hurst’s alleged prohibited_interest in rhi it does specifically allege that mrs hurst had an employment con- tract with that corporation which is a prohibited_interest the issue did not get much attention at trial because the stipulated evidence showed that the answer simply got it wrong-- mrs hurst’s employment contract was with hmi not rhi and neither side showed that either of the elder hursts had any con- tinuing involvement in whatever business rhi had left indeed the trial left unclear what if anything was left of rhi by the time hmi bought it relying on sec_302 alone to upset the hursts’ character- ization of their rhi stock sale under these circumstances seemed mistaken for another reason that section governs stock redemp- tions and the rhi stock was sold to hmi not redeemed by rhi as already noted the trial focused almost entirely on hmi and the hursts’ continuing connection to it both parties seemed to assume that if the hursts won the battle for treating the redemp- tion of their hmi stock as a sale they would win as well on rhi now the commissioner urges us to rely on a different section of the code--section 304--to support his position on rhi this section is a more promising ground for him because it allows him to treat some stock sales to related corporations as redemptions under sec_302 the problem however is that he raised sec_304 for the first time only in his answering brief the hursts object to the introduction of an issue so late in the proceedings invoking 64_tc_331 and 29_tc_754 aero rental and theatre concessions are part of a line of cases beginning at least with 31_tc_569 in which we have refused to allow a party to raise an issue for the first time in posttrial briefing to decide whether the commissioner can do this so late in the game we first outline our rules on putting issues in play we then analyze sec_304 as it might apply here to decide whether the commissioner can rely on it raising arguments and issues after trial we begin by noting that we share the hursts’ dim view of raising an issue for the first time in a posttrial answering brief numerous procedural safeguards built into the code and our own rules are designed to prevent such late-in-the-day maneu- vering sec_7522 requires the commissioner to describe the basis for any increase in tax due in the notice of deficien- cy after a case in this court has begun rule a places the burden_of_proof on the commissioner in respect of any new the commissioner does argue that the hursts must have known that sec_304 applied because they both filed waivers of family attribution for their sale of rhi stock a close look at the waiver request shows however that it is based on the clear- ly faulty representation that rhi itself issued the dollar_figure note in redemption of the rhi stock this appears then to be just a markup of the waiver request filed at the same time by mr hurst for the actual redemption of his hmi stock whether it was filed out of an abundance of caution by the hursts’ former adviser or out of a misunderstanding of the deal it nowhere mentions the fact that rhi and hmi might be affected by sec_304 and of course the failure of the commissioner even to raise this point at trial means that the hursts didn’t provide any explanation of their own matter increases in deficiency and affirmative defenses pleaded in the answer the difficulty for the hursts is that we do distinguish between new matters and new theories-- we have held that for respondent to change the section of the code on which he relies does not cause the assertion of the new_theory to be new_matter if the section relied on is consistent with the determination made in the deficiency_notice relying on another section of the code barton v commissioner tcmemo_1992_118 citing 67_tc_612 affd 993_f2d_233 11th cir in short a new_matter is one that reasonably would alter the evidence presented a new_theory is just a new argument about the existing evidence and is thus allowed we therefore describe how sec_304 works how it might apply to the hursts’ sale of rhi and most importantly whether it would alter the evidence the hursts might reasonably have wanted and been able to introduce sec_304 and the sale of the rhi stock as noted above the best individual taxpayers can hope for when disposing of their stock is for it to be treated as a sale of a capital_asset but this might create an opportunity for a creative taxpayer in command of two companies to sell his stock in one to the other gaining the benefit of sale treatment avoiding any_tax on receiving a dividend all without relinquish- ing effective ownership congress squelches this opportunity with sec_304 it addresses both parent child situations--the acquisition by a subsidiary of stock in the parent_corporation that owns it sec_304 and brother sister situations--the acquisition of one corporation’s stock by another when both are under common_control sec_304 the commissioner contends that the rhi sale to hmi is one of the latter what makes this contention look more like a new_theory and less like a new_matter is the truth that sec_302 and sec_304 are linked--if sec_304 applies to a stock sale the conse- quence is that it is treated as a redemption under sec_302 and its regulations and so we begin with the text of sec_304 sec_304 treatment of certain stock purchases -- acquisition by related corporation other than subsidiary --for purposes of sec_302 and sec_303 if-- a one or more persons are in control of each of two corporations and b in return for property one of the corporations acquires stock in the other corporation from the person or persons in control then such property shall be treated as a distribution in redemption of the stock of the corporation acquiring such stock the hursts argue that one reason the commissioner’s argu- continued sec_304 then helpfully sets out six paragraphs ten subparagraphs and dozens of clauses and subclauses to explain sec_304 if these weren’t clear enough there are also seven columns of single-spaced regulations sec_1_304-1 through income_tax regs the result is a rococo fugue of tax law to begin de-composing this fugue we note that sec_304 and sec_1_304-5 income_tax regs define con- trol a term of critical importance in this case the regula- tion tells us that in deciding whether sec_304 applies we look to see if the taxpayers involved control both the issuing and acquiring_corporation transfer stock in the continued ment should fail is that sec_304 was amended effective date and had a transition provision that exempted binding deals already reduced to writing even if not yet closed howev- er the amending language that the hursts cite did not affect the first sentence of sec_304 quoted above which has been in the code and unchanged for a half century at least see internal re- venue code of ch sec_304 sec_68a stat it is this sentence that might affect the tax treatment of the rhi stock sale there is a custom of referring to the interplay of sec_302 and sec_318’s family_attribution_rules as a baroque fugue traceable to bittker eustice federal income_taxation of corporations and shareholders par pincite 7th ed so many points and counterpoints as to be a baroque fugue see also w rands corporate tax the agony and the ecstasy neb l rev this provides some relief in class we take a five minute break from our work to discuss whatever a ‘fugue’ is usually most of us do not know but occasionally a classical music enthusiast tries to enlighten us adding sec_304 makes the fugue rococo issuing_corporation to the acquiring_corporation for property and then still control the acquiring_corporation thereafter we also listen to sec_304 and sec_1_304-5 in- come tax regs which tell us to look at sec_318’s attribu- tion rules to determine who controls what under sec_304 see 92_tc_39 ndollar_figure affd 909_f2d_291 7th cir in this case rhi was the issuing_corporation and hmi was the acquiring_corporation before the sale rhi was owned entirely by richard and mary ann hurst under sec_318 a taxpayer is considered to own shares of stock held by his spouse thus we treat hmi and rhi as being under common_control in that hmi was actually owned by mr hurst and rhi was constructively owned by mr hurst since he actually owned percent and the percent his wife owned is construc- tively owned by him as well moreover mrs hurst also con- structively controlled both corporations in that her husband’s 50-percent interest in rhi was attributed to her thus putting her pincite-percent ownership as was his 100-percent interest in hmi sec_304 is met hmi also acquired the rhi stock in exchange for property as the code makes painfully clear by defining property to include money sec_317 the accompanying regulation helpfully clarifies that definition by including as property a promise to pay money in the future sec_1_317-1 income_tax regs thus sec_304 is met the next issue is whether the hursts were in control of hmi the acquiring_corporation for sec_304 purposes after the transaction as they were before under sec_318 a taxpayer constructively owns any stock owned by his children thus the hursts are considered to own todd’s 51-percent interest in hmi as all three elements of sec_1_304-5 are met sec_304 applies because sec_304 applies determinations as to whether the acquisition is by reason of sec_302 to be treated as a distribution in part or full payment in exchange for the stock shall be made by reference to the stock of the issuing_corporation sec_304 the consequence of applying sec_304 is thus to send us back to sec_302 treating the hursts’ sale of their rhi stock to hmi as if it were a redemption by rhi for the commissioner this deemed redemption analysis under sec_302 turns on the uncontested fact that mrs hurst remained an employee of hmi after the sale he argues that hmi’s purchase of rhi made rhi into an hmi subsidiary sec_1_302-4 income_tax regs would then govern if stock of a subsidiary_corporation is redeemed sec_302 shall be applied with reference to an interest both in such subsidiary_corporation and its parent thus despite sec_304’s command to treat the rhi sale as a redemption by rhi the commissioner contends that post-sale em- ployment by either rhi or hmi is a prohibited_interest so far so good for the commissioner this analysis looks as if it is purely legal and so only a new_theory in ana- lyzing the rhi sale under sec_304 it seems there is no different evidence that the hursts could have introduced that would change the analysis but this is where the commissioner’s failure to raise the deemed redemption analysis before filing his answering brief be- gins to look less like a tardy-though-forgivable new_theory and more like an unforgivable-if-unaccompanied-by-evidence introduc- tion of a new_matter the commissioner may well be right that the hursts’ sale of their rhi stock couldn’t steer into the safe_harbor of sec_302 however there are several other paragraphs of sec_302 and if the commissioner had raised his sec_304 argument earlier it seems likely that the hursts would have counterpunched by exploring whether one of those other paragraphs would have helped their cause consider for example sec_302 which allows for exchange treatment of a redemption_not_essentially_equivalent_to_a_dividend in order to qualify for exchange treatment under this provision a transaction needs to satisfy the meaningful reduction in proportionate_interest_test set out in 397_us_301 in this case mrs hurst did in fact experience a reduction in her constructive rhi interest even after applying sec_318’s attribution_rules because her interest was reduced from percent her percent interest plus mr hurst’s 50-percent interest to percent her son’s interest in rhi after the deal was done to find that the 49-percent reduction in ownership was meaningful we would then have to examine all the facts and circumstances to see if the reduction was meaningful for the purposes of sec_302 metzger trust v commissioner 76_tc_42 affd 693_f2d_459 5th cir this would have allowed the trial to focus upon the practical differ- ences if any which exist between a 51-percent interest and a 100-percent interest in rhi after the sale it is true that redemptions in which the 50-percent thresh- old is not passed will generally be considered essentially equi- valent to a dividend bittker eustice federal income_taxation of corporations and shareholders par d pincite 7th ed yet an exception exists when a threshold has been under sec_318 todd hurst’s 51-percent owner- ship of hmi stock after the sale also makes him constructive ow- ner of percent of rhi sec_318 then makes the elder hursts constructive owners of percent of rhi even after they actually sold all of it to hmi see sec_318 passed which alters the practical control of the taxpayer under state corporate law id see also 482_f2d_600 8th cir patterson trust v united_states 729_f2d_1089 6th cir due to the commissioner’s tardiness in raising the sec_304 issue the parties offered no evidence as to whether the passage from percent to percent passes any thresholds in michigan corporate law that might affect rhi the record is similarly bereft of indicators about the rights over rhi held by todd hurst tuori and dixon at trial tuori and others did testify that corporate decisions at hmi were made by a majority vote of himself todd hurst and dixon and that 2-to-1 votes were regular occurrences this issue was not fleshed out in the manner we assume counsel for each party would have had they focused upon clarifying the sec_304 issue and we are thus at a loss to analyze how it would affect a proper sec_302 analysis at the end of this long digression through sec_304 and parts of sec_302 not raised before or during trial we need not reach any firm conclusion on the issue it is enough to observe that raising sec_304 in an answering brief is in this case not just making a new argument but raising a new_matter the hursts’ case thus ends up looking like 112_tc_183 here as in shea there is an ob- viously applicable law newly relied upon by the commissioner to support a portion of the original deficiency id pincite here as there respondent failed to offer any evidence that indicated that respondent considered the application of that law in making his determination id pincite we thus view the lack of evidence on the sec_304 question as the commissioner’s fail- ure to meet his burden and we do not rule against the hursts on this issue c the taxability of mrs hurst’s medical benefits the final issue is the commissioner’s assertion that the cost of mrs hurst’s medical insurance paid_by hmi is taxable to her on this issue the commissioner is right under sec_1372 an s_corporation and remember hmi elected to be an s_corporation is treated as a partnership and any employee who is a 2-percent_shareholder is treated as a partner when it comes to deciding whether an employee fringe benefit like an employ- er’s share of health insurance premiums is includible in his gross_income amounts paid_by a partnership to or for the bene- fit of one of its partners are called guaranteed payments un- the commissioner also contends that the hursts should have understood that sec_304 was at issue because t he only legal theory upon which the respondent could have relied to dis- allow the installment_sale or exchange treatment for the redemp- tion of the rhi stock is sec_304 respondent’s response to petitioner’s motion to strike a portion of respondent’s brief par our rules do not force taxpayers into such guesswork der sec_707 of the code if they are made without regard to the partnership’s income like a partner a 2-percent share- holder is required by sec_61 to include the value of such guaranteed payments in his gross_income and is not entitled to exclude them under the code sections that otherwise allow the exclusion of employee fringe_benefits see revrul_91_26 1991_1_cb_184 the only question left then is whether mrs hurst is a percent shareholder sec_1372 defines the term sec_1372 2-percent_shareholder defined --for purposes of this section the term 2-percent sharehol- der means any person who owns or is considered as owning within the meaning of sec_318 on any day during the taxable_year of the s_corporation more than percent of the outstanding_stock of such corporation and mrs hurst fits within the definition because through her husband she was a 100-percent shareholder of hmi for part of the year through her son she was a 51-percent shareholder for the remainder owning even by attribution two percent on any day during the taxable_year of the s_corporation would have sufficed thus the employer’s cost of her health insurance is clearly includible in her gross_income the hursts are correct however that sec_1372 gives mrs hurst a deduction for a percentage of the health insurance premiums that hmi paid on her behalf and in sec_162 set that percentage at dollar_figure to reflect the foregoing and incorporate other stipulated issues decision will be entered under rule the commissioner also contends that the hursts are liable for a penalty under section 6662--either for negligence under sec_6662 and c or for substantial_understatement un- der sec_6662 and d because we find almost entirely in the hursts’ favor there is no substantial_understatement the hursts’ partial victory on the minor issue of calculating the taxable_portion of mrs hurst’s medical insurance premiums showed no failure in reasonably complying with the code on that score either the penalty is not sustained see sec_6664 sec_1_6664-4 income_tax regs
